Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about December 3, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of a weapon in the fourth degree (two counts), criminal possession of stolen property in the fifth degree, and menacing in the second and third degrees, and also committed the act of unlawful possession of a weapon by a person under 16, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Even though the *474victim’s identification of appellant was based on factors other than facial recognition, the circumstances, viewed as a whole, established beyond a reasonable doubt that appellant was one of the group of three boys who robbed the victim (see Matter of William B., 74 AD3d 618 [2010]; People v Welcome, 181 AD2d 628 [1992], lv denied 79 NY2d 1055 [1992]; Matter of Ryan W., 143 AD2d 435, 437 [1988], lv denied 73 NY2d 709 [1989]).
The prompt showup near the location of the crime was not unduly suggestive (see People v Brisco, 99 NY2d 596, 597 [2003]), and we have considered and rejected appellant’s arguments to the contrary. Appellant’s missing witness claim is unpreserved and we decline to review it in the interest of justice. Concur—Friedman, J.P., Nardelli, DeGrasse, Freedman and Manzanet-Daniels, JJ.